DETAILED ACTION 
Claims 1-10, submitted on February 8, 2021, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be allowable if a terminal disclaimer were to be submitted, as discussed below.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP1 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,388,121 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘121 patent (cited in applicant’s IDS2) claims (see claims 1-12) compounds within the scope of the instant claims, and the accompanying written description (see, e.g., col. 24, l. 16) explains that these compounds are useful for treating neuropathic pain.  One would therefore have viewed the subject matter of the instant claims as being prima facie obvious over the claims of the ‘121 patent.  The examiner suggests a terminal disclaimer.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 30, 2022  


    
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the information disclosure statement (IDS) submitted on February 8, 2021.